Dismissed; Opinion Filed January 27, 2017.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-00047-CV

                   MARTIN, FLETCHER LOCUMS, INC., Appellant
                                    V.
                 JOHN ARRAMBIDE AND MD PLACEMENT, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-15712

                            MEMORANDUM OPINION
                          Before Justices Lang, Brown, and Whitehill
                                   Opinion by Justice Lang
       Before the Court is appellant’s January 23, 2017 unopposed motion to dismiss this

appeal. In the motion, appellant asks this Court to dismiss the appeal and to assess costs of the

appeal against the party incurring the costs.    We grant appellant’s motion and dismiss this

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
170047F.P05                                       JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MARTIN, FLETCHER LOCUMS, INC.,                     On Appeal from the 14th Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-16-15712.
No. 05-17-00047-CV         V.                      Opinion delivered by Justice Lang. Justices
                                                   Brown and Whitehill participating.
JOHN ARRAMBIDE AND MD
PLACEMENT, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 27th day of January, 2017.




                                             –2–